           Case 3:19-cv-00235-MA        Document 1       Filed 02/15/19     Page 1 of 5




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
JULIA E. JARRETT
Julia.Jarrett@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone:     503-727-1000
Attorneys for the United States of America


                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                    Case No. 3:19-cv-00235-MA

           v.                                          COMPLAINT IN REM
                                                       FOR FORFEITURE
 DEFENDANT REAL PROPERTIES
 LOCATED AT 300 GAERKY CREEK
 ROAD, ASHLAND AND 1205 PINE
 GROVE ROAD, ROGUE RIVER,
 WITHIN JACKSON COUNTY, THE
 STATE AND DISTRICT OF OREGON,
 WITH THEIR BUILDINGS,
 APPURTENANCES AND
 IMPROVEMENTS, in rem,

         Defendants.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Julia E. Jarrett, Assistant United States Attorney, for its Complaint in rem

for forfeiture, alleges:




Complaint in rem for Forfeiture                                                             Page 1
         Case 3:19-cv-00235-MA          Document 1       Filed 02/15/19    Page 2 of 5




                                                I.

       This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to 18

U.S.C. § 981(a)(1)(A) and (b); 21 U.S.C. § 881(a)(6), (a)(7), and (b); 28 U.S.C. §§ 1345, 1355,

1356, and 1395.

                                                II.

       Defendants, in rem, are real properties located at:

(1)    300 Gaerky Creek Road, Ashland, Oregon, and more particularly described as:

              Commencing at a 2” galvanized iron pipe monumenting the Northeast corner of
              Section 2 in Township 39 South, Range 1 East of the Willamette Meridian in
              Jackson County, Oregon, thence West 3297.48 feet, thence South 1819.35 feet to a
              5/8”iron pin, for the true point of beginning; thence South 05 degrees 24’32” East
              496.58 feet, to a 5/8” iron pin situated on the Northerly right of way of Gaerky
              Creek Drive (County Road); thence along said right of way, along the arc of a
              145.00 foot radius curve to the right (the chord bears South 74 degrees 26’33” West
              97.26 feet), 99.18 feet; thence along the arc of a 470.00 foot radius curve to the
              right (the chord bears North 68 degrees 59’15” West 274.44 feet) 278.49 feet to a
              5/8” iron pin; thence leaving said right of way, North 22 degrees 34’38” West
              555.75 feet to a 5/8” iron pin; thence South 79 degrees 59’42” East 524.42 feet to
              the point of beginning; and

(2)    1205 Pine Grove Road, Rogue River, Oregon, and more particularly described as:

              Real property in the County of Jackson, State of Oregon, described as follows:
              Parcel 1, Commencing at the Northwest corner of the Northeast Quarter of the
              Northeast Quarter of Section 21 in Township 35 South, Range 4 West of the
              Willamette Meridian in Jackson County, Oregon; thence South 00 degrees 08' 05"
              West, along the West line of said Quarter-Quarter, 30.00 feet to a 5/8 inch iron pin
              on the South line of Minthorne Road; thence continue South 00 degree 08' 05"
              West, along said line, 692.00 feet; to a 5/8 inch iron pin; thence North 89 degrees
              47' 00" East, along the South line of tract described in deed recorded as Document
              No. 85-05568, Official Records of Jackson County, Oregon and the extension
              thereof, 487.98 feet to a 5/8 inch iron pin; thence North 07 degrees 00' 00" East
              36.10 feet to a 5/8 inch iron pin for the true point of beginning; thence South 07
              degrees 00' 00" West 310.0 feet to a 5/8 inch iron pin; thence South 87 degrees 41'
              03" East 378.65 feet to a 5/8 inch iron pin witness corner; thence continue South
              87 degrees 41' 03" East 20.00 feet, more or less, to the centerline of Pine Grove
              Road; thence Northerly, along said centerline, to a point South 89 degrees 10' 17"

Complaint in rem for Forfeiture                                                            Page 2
          Case 3:19-cv-00235-MA          Document 1      Filed 02/15/19     Page 3 of 5




                East from the point of beginning; thence North 89 degrees 10' 17" West 421.62 feet
                to the true point of beginning.

                Parcel 2: Beginning at a point in the center of Minthorne Road, 1016.00 feet West
                of the Northeast corner of the Northeast Quarter of the Northeast Quarter of Section
                21 in Township 35 South, Range 4 West of the Willamette Meridian in Jackson
                County, Oregon, said point being North of the Northeast corner of tract described
                in deed recorded as Document No. 85-05568, Official Records of Jackson County,
                Oregon; thence South, to and along the East line of said tract, 692.00 feet; thence
                South 89 degrees 10' 17" East 594.60 feet, more or less, to the Southwesterly bank
                of Red Ditch Creek; thence Northwesterly, along said Southwesterly bank, to the
                centerline of said Minthorne Road; thence West, along said line, to the point of
                beginning. EXCEPTING THEREFROM that portion conveyed to Jackson County,
                Oregon, a Political Subdivision of the State of Oregon by deed recorded January
                13,1992 as Document No. 92-00947, Official Records of Jackson County, Oregon.
                Deed Instrument No. 2016-042829.

Defendants, in rem, real properties located at 300 Gaerky Creek Road, Ashland, Oregon, and 1205

Pine Grove Road, Rogue River, Oregon (hereinafter, “DEFENDANT REAL PROPERTIES”), are

in the District of Oregon, and are now and during the pendency of this action will be within the

jurisdiction of this Court.

                                                III.

        DEFENDANT REAL PROPERTIES are properties purchased with the proceeds of the

sale of an illegal substance (marijuana) in violation of the Uniform Controlled Substances Act,

Title 21, United States Code, Section 841 et seq., and are therefore subject to forfeiture pursuant

to Title 21, United States Code, Section 881(a)(6). Further, DEFENDANT REAL PROPERTIES

were used or intended to be used to facilitate the illegal production and distribution of marijuana,

in violation of Title 21, United States Code, Section 841, 846, and 856, and are therefore subject

to forfeiture pursuant to Title 21, United States Code, Section 881(a)(7). Further, DEFENDANT

REAL PROPERTIES were involved in financial transactions conducted with the intent to promote

and conceal the carrying on of illegal marijuana manufacturing in violation of Title 18, United

Complaint in rem for Forfeiture                                                             Page 3
          Case 3:19-cv-00235-MA          Document 1       Filed 02/15/19      Page 4 of 5




States Code, Section 1956, and are therefore subject to forfeiture pursuant to Title 18, United States

Code, Section 981(a)(1)(A), more particularly set forth in the Declaration of Special Agent

Cameron Wall, Internal Revenue Service, marked as Exhibit A, attached and fully incorporated

herein by this reference.

       WHEREFORE, Plaintiff, United States of America, prays that due process issue to enforce

the forfeiture of DEFENDANT REAL PROPERTIES, in rem; that due notice be given to all

interested persons to appear and show cause why forfeiture of this DEFENDANT REAL

PROPERTIES, in rem, should not be decreed; that due proceedings be had thereon; that these

DEFENDANT REAL PROPERTIES be forfeited to the United States; that the Plaintiff United

States of America be awarded its costs and disbursements incurred in this action.

       DATED: February 15, 2019.

                                               Respectfully submitted,

                                               BILLY J. WILLIAMS
                                               United States Attorney


                                               s/ Julia E. Jarrett
                                               JULIA E. JARRETT
                                               Assistant United States Attorney




Complaint in rem for Forfeiture                                                               Page 4
          Case 3:19-cv-00235-MA         Document 1      Filed 02/15/19     Page 5 of 5




                                       VERIFICATION


       I, Cameron Wall, declare, under penalty of perjury, pursuant to the provisions of 28

U.S.C. Section 1746, that I am a Special Agent with the Federal Bureau of Investigation and that

the foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     s/ Cameron Wall
                                     CAMERON WALL
                                     Special Agent
                                     Internal Revenue Service – Criminal Investigation




Complaint in rem for Forfeiture                                                            Page 5
                                 Case 3:19-cv-00235-MA                                   Document 1-1                   Filed 02/15/19                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      Real Properties at 300 Gaerky Creek Rd and 1205 Pine
                                                                                                               Grove Rd., in rem
     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Jackson
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Julia E. Jarrett - United States Attorney's Office
 1000 SW Third Ave., Suite 600 Portland, OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                       21:841, 846, and 856 and 18:1956 / 21:881(a)(6), (7) and 18:981(a)(1)(A)
VI. CAUSE OF ACTION Brief description of cause:
                      proceeds / illegal marijuana manufacturing / facilitation, etc.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION     DEMAND $                      CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                               JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                     DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 2/15/2019                                                               s/Julia E. Jarrett
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
